DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim as written is awkward. It is assumed that the claim intended to mean: a mixture ratio of the sendust flakes and sendust powders has a value of “greater than 0:10” to 6:4.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: claim 3 depends from claim 4 and thus is understood to also contain a caveat that excludes the ratio of 0:10. However, as no such caveat is specifically recited, it is assumed the claim intended to mean “greater than 0:10 to 4:6”. It is noted that if no such meaning was intended to be conferred to claim 4 and thus a 0:10 ratio is envisioned, that the claim would then be subject to a 35 U.S.C. 112(d) for failure to include all the limitations of the claim upon which it depends.   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the parentheses around @4900 A/m should be removed.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US PGPub 2005/0116194), or in the alternative as being unpatentable over Fuchs in view of Bose et al. (US PGPub 2007/0252104).
Regarding claims 1, 5-6, Fuchs teaches magnetorheological elastomer compositions comprising magnetizable particles in a thermoset or thermoplastic matrix (abstract). Fuchs teaches the particles may be oriented/aligned in a desired direction (abstract; [009]-[0010]). Fuchs teaches the elastomer material is selected from thermoset elastomers including, preferably, polyisoprene natural rubber ([0017]; Table 1). 
Fuchs teaches the magnetizable particles are soft magnetic alloys of iron ([0052]-[0053]), wherein sendust, 85Fe-10Si-5Al, is a suitable/preferred material (Table 4). Fuchs teaches using a bimodal particle size system is advantageous due to multiple magnetic domains within the system ([0054]).  Fuchs further teaches particle shape has an effect on performance, wherein acicular, spherical octahedral and flake-shaped are all suitable, with flake shaped being preferred and having a thickness significantly less than the width and length (instant flat) ([0055]-[0056]). Thus Fuchs teaches both 
Firstly, the combination of flake shaped sendust and powdered sendust is rendered obvious by Fuchs-alone who teaches sendust and who teaches both bimodal particle sizes are advantageous and flake-shaped particles, notably of larger particle size, are advantageous ([0054]-[0056]). As such the ‘larger’ of the bimodal flake particles being readable over the claimed sendust flake and the ‘smaller’ of the bimodal flake particles being readable over the claimed sendust powder (where no structural limitations are set forth with respect to the metes and bounds of ‘powder’). 
	Secondly, or alternatively, Bose teaches magnetorheological materials comprising a carrier medium, including elastomers, and magnetizable particles, including soft magnetic alloys of iron (abstract; [0023]; [0020]). Bose teaches it is advantageous in such materials when the magnetizable particles comprise a combination of non-spherical and spherical particles (abstract; [0013]; [0016]) as such allows for exceptionally high switching factors ([0016]). Bose teaches the particle sizes of the non-spherical particles ‘p’ will be larger than the particle sizes of the spherical particles ‘q’ ([0018]) and teaches the volume fraction of p and q is between 10:90 and 90:10 ([0019]). Bose and Fuchs are analogous and are combinable because they are concerned with the same field of endeavor, namely magnetorheological materials comprising elastomer bases and soft iron alloy magnetizable particles having a bimodal particle size system and non-spherical particle shapes. At the time of filing a person having ordinary skill in the art would have found it obvious to use a combination of non-spherical and spherical particle shapes as taught by Bose in the magnetorheological 
	Regarding claim 2, Fuchs, or alternatively Fuchs in view of Bose, renders obvious the magnetorheological material as set forth in claim 1 above. Fuchs further teaches the magnetizable particles are present in the material from about 10 to about 95 wt%, based on the total weight of the material ([0007]).
 	Regarding claims 3-4, Fuchs in view of Bose renders obvious the magnetorheological materials as set forth in claim 2 above. As noted above, Bose teaches the volume fraction ratio of the non-spherical particles ‘p’ and the spherical particles ‘q’ is advantageously between 10:90 and 90:10 ([0019]) to obtain an improved property profile compared to each alone ([0017]). 
	Regarding claims 7-9, Fuchs, or alternatively Fuchs in view of Bose, renders obvious the magnetorheological materials as set forth in claim 1 above. Fuchs teaches the elastic elongation of the selected elastomer material is greater than about 200%, and may be as high as 1000% ([0016])(instant claim 9).
	Fuchs is silent as to the magnetic flux density of the elastomer being 0.025 T (@4900A/m) or more (claim 7) and the tensile strength of the elastomer being 150 Kgf/cm2 or more (claim 8). However, Fuchs teaches natural rubber in combination with a bimodal soft magnetizable iron alloy including sendust. Further Fuchs in view of Bose renders obvious the combination of elastomer with both non-spherical and spherical soft magnetizable iron alloy particles. The instant original specification states that the In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 10, Fuchs in view of Bose renders obvious the magnetorheological materials as set forth in claim 1 above. As noted above, Fuchs teaches the flake-shapes such that they have a thickness significantly less than the width and length (instant generally flat). Bose renders obvious inclusion of spherical particles for the reasons set forth above (instant generally spherical).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANE L STANLEY/Primary Examiner, Art Unit 1767f